                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                            DOCKET NO. 1:19-cv-00168-FDW
 KENYON DWAYNE CLEMENTS,             )
                                     )
        Plaintiff,                   )
                                     )
 vs.                                 )
                                     )                                     ORDER
 ANDREW SAUL, Commissioner of Social )
 Security Administration             )
                                     )
        Defendant.                   )
                                     )
                                     )

       THIS MATTER is before the Court on Plaintiff’s Motion to Dismiss pursuant to Rule 41(a)(2)

of the Federal Rules of Civil Procedure (Doc. No. 11). For the reasons stated in Plaintiff’s motion, it

is GRANTED; and this matter is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.


                                 Signed: April 29, 2020




                                                   1



         Case 1:19-cv-00168-FDW Document 12 Filed 04/30/20 Page 1 of 1
